Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
Rejoinder 
Claims 1, 4 – 6, 8, 10 – 12, 14, 16, and 20 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 18, and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a Restriction Requirement, are hereby rejoined and fully examined for patentability pursuant to 37 CFR § 1.104.
Because all claims previously withdrawn from consideration pursuant to 37 CFR § 1.142 have been rejoined, the Restriction Requirement as set forth in the Office Action of 8 May 2015 is hereby withdrawn. In view of the withdrawal of the Restriction Requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the Restriction Requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 
Authorization for this Examiner’s Amendment was given in an electronic communication from Applicants’ representative, Courtenay C. Brinckerhoff, Esq., on 18 January 2022.
	Claim 18 is amended, as follows:
18.	(AMENDED)	A method of manufacturing a composition for the transdermal delivery of amphetamine through skin in the form of a flexible finite system for topical application to skin comprising a backing layer and a polymer matrix, comprising:
forming a polymer matrix blend comprising [[the]] an acrylic block copolymer and amphetamine free base in a solvent, 
applying the polymer matrix blend to a backing layer, and 
removing any remaining solvent,
wherein the acrylic block copolymer comprises two or more blocks made from monomers including an acrylic monomer, wherein the acrylic block copolymer comprises a block selected from the group consisting of a poly(butyl acrylate) block, a poly(methyl methacrylate) block, and a poly(butyl acrylate) block, and is present in an amount of from about 20% to about 80% by weight of the polymer matrix of the composition, 
wherein the composition is capable of transdermally delivering amphetamine through skin over a period of time of from about 6 to about 12 hours.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619